DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 24 March, 2022. Claims 1-3 and 5-20 are pending in the instant application. Claims 17-20 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1-3 and 5-16 are currently under examination.

37 C.F.R. § 1.84
The petition filed 24 March, 2022, for acceptance of color drawings has been reviewed and accepted.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of claims 4 and 5 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to Applicant’s amendment and arguments.

35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claims 1-3, 8, and 13-16 under 35 U.S.C. § 103 as being unpatentable over Weiner et al. (U.S. Pub. No. 2017/0266282 A1, published 21 September 2017, and claiming priority to Prov. Appl. No. 62/086,157, filed 01 December 2014; hereinafter referred to as “Weiner et al. (2017)”) in view of Wec et al. (2017), is hereby withdrawn in response to Applicant’s amendment and arguments.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 1-3 and 5-16 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims suffer from a number of deficiencies. Claim 1 simply recites a nucleic acid encoding an anti-EBOV GP antibody, or fragment thereof, wherein the Ab comprises one or more amino acid sequences that comprise at least 95% sequence identity to an amino acid sequence selected from SEQ ID NO.: 9, 27, or 29. Claims 5-7 and 9-12 further reference nucleotide sequences comprising at least 95% sequence identity to nucleic acid sequences encoding the DMAb or HC/LC set forth in SEQ ID NOS.: 9, 27, or 29, or the nucleic acids encoding these particular DMAb sequences (SEQ ID NOS.: 10, 28, or 30). The claims encode an anti-EBOV GP Ab, or fragment thereof, that comprises one of the amino acid sequences set forth in SEQ ID NOS.: 9, 27, or 29. These sequences correspond to a fusion protein comprising the DMAb-11 heavy/light chains (SEQ ID NO.: 9), the DMAb-11 heavy chain (SEQ ID NO.: 27), or the DMAb-11 light chain (SEQ ID NO.: 29). It has been well-documented that antigen binding requires a functional antibody the contains both the VH and VL regions (Tiller and Tessier, 2015). However, the disclosure fails to provide any guidance pertaining to which light chains (other than SEQ ID NO.: 29) would be capable of pairing with the heavy chain of DMAb-11 (SEQ ID NO.: 27). Conversely, the disclosure also fails to provide any guidance pertaining to which heavy chain (other than SEQ ID NO.: 27) is capable of pairing with the light chain of DMAb-11 (SEQ ID NO.: 29). It is suggested the claims be amended to reference nucleic acids encoding an anti-EBOV GP antibody, or antigen-binding fragment thereof, comprising DMAb-11 (SEQ ID NO.: 17) or both the heavy and light chains set forth in SEQ ID NOS.: 27 and 29.
	Concerning nucleotide sequences comprising at least 95% sequence identity to an amino acid sequence selected from SEQ ID NO.: 9, 27, or 29 (or their corresponding nucleic acid sequences: SEQ ID NOS.: 10, 28, and 30), the claim language encompass an inordinate number of variants. These sequences contain the following amino acids:
SEQ 9 DMAb-11 H/L Chains (739 aa)
MDWTWRILFLVAAATGTHAEVQLVESGGGLIQPGGSLRLSCAASGFAVRSNYLSWVRQAPGKGLEWVSLIYSGGLTAYADSVEGRFTISRDNSKNTLYLQMNSLRVEDTALYYCARVASSAGTFYYGMDVWGQGTTVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKRGRKRRSGSGATNFSLLKQAGDVEENPGPMVLQTQVFISLLLWISGAYGDIVMTQSPRSLSVTPGEPASISCRSSQSLLHRNGYNYLDWYLQKPGQSPQLLIYLGSNRASGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCMQALQTPSWTFGQGTKVEIKTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC;
SEQ 27 DMAb-11 Heavy Chain (471 aa)
MDWTWRILFLVAAATGTHAEVQLVESGGGLIQPGGSLRLSCAASGFAVRSNYLSWVRQAPGKGLEWVSLIYSGGLTAYADSVEGRFTISRDNSKNTLYLQMNSLRVEDTALYYCARVASSAGTFYYGMDVWGQGTTVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK; and,
SEQ 29 DMAB-11 Light Chain (239 aa)
MVLQTQVFISLLLWISGAYGDIVMTQSPRSLSVTPGEPASISCRSSQSLLHRNGYNYLDWYLQKPGQSPQLLIYLGSNRASGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCMQALQTPSWTFGQGTKVEIKTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC.
Just considering the DMAb-11 amino acid sequences would encompass upwards of 37, 24, or 12 amino acid insertions, deletions, or substitutions anywhere within SEQ ID NOS.: 9, 27, and 29, respectively. However, it has been well-documented that single or multiple amino acid substitutions, particularly in the complementarity determining regions (CDRs) of any give antibody, can abrogate antigen-antibody binding activity (Yuan and Parrish, 2000). Unfortunately, the disclosure fails to provide any representative antibody species carrying the recited degree of genetic variation. The molecular determinants modulating antigen-antibody binding, and which determinants can tolerate substitutions, are not provided. Accordingly, the skilled artisan would reasonably conclude Applicant was not in possession of a sufficient number of antibody variants.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Amended claims 1, 3, and 5-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 19 of copending Application No. 16/611,943. Although the claims at issue are not identical, they are not patentably distinct from each other. The amended claims of the instant application are directed toward a nucleic acid molecule encoding an anti-EBOV mAb designated DMAb-11. SEQ ID NOS.: 9, 27, and 29 correspond to amino acids encoding a DMAb 11 HC/LC fusion protein, HC, and LC, respectively. SEQ ID NOS.: 10, 28, and 30 correspond to the nucleic acids encoding the DMAb HC/LC fusion protein of SEQ ID NO.: 9 and the HC and LC of SEQ ID NOS.: 27 and 29, respectively. The ‘943 application discloses claims directed toward a DMAb encoding, inter alia, the anti-EBOV mAb DMAb-11 (see SEQ ID NO. 14). This nucleic acid, and the antibody encoded by it, shares 100% genetic identity with the claimed sequence. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Applicant failed to provide any arguments, claim amendments, or a TD addressing the rejection. Accordingly, the rejection is maintained for the reasons of record.

Amended claims 2 and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 19 of copending Application No. 16/611,943, in view of Weiner et al. (U.S. Pub. No. 2017/0266282 A1, published 21 September 2017, and claiming priority to Prov. Appl. No. 62/086,157, filed 01 December 2014; hereinafter referred to as “Weiner et al. (2017)”). Although the claims at issue are not identical, they are not patentably distinct from each other. The amended claims of the instant application are directed toward a nucleic acid molecule encoding an anti-EBOV mAb designated DMAb-11. SEQ ID NOS.: 9, 27, and 29 correspond to amino acids encoding a DMAb 11 HC/LC fusion protein, HC, and LC, respectively. SEQ ID NOS.: 10, 28, and 30 correspond to the nucleic acids encoding the DMAb HC/LC fusion protein of SEQ ID NO.: 9 and the HC and LC of SEQ ID NOS.: 27 and 29, respectively. In particular the claims require the nucleic acid further encode a cleavage domain (claim 2) and leader sequence (claim 13). Expression vectors (claim 14) and pharmaceutical compositions comprising said nucleic acids are also contemplated (15 and 16).
The ‘943 application discloses claims directed toward a DMAb encoding, inter alia, the anti-EBOV mAb DMAb-11 (see SEQ ID NO. 14). This nucleic acid, and the antibody encoded by it, shares 100% genetic identity with the claimed sequence. The claims do not disclose constructs encoding cleavage domains or leader sequences. Expression vectors and pharmaceutical compositions comprising DMAb-11 are also not disclosed. However, Weiner et al. (2017) provides recombinant nucleic acids that encode synthetic antibodies. Expression constructs were generated that utilize an Ig-E leader sequence, encode a cleavage site, and both the VH and VL regions (e.g., see Figs. 13, 16, 17, 63, 70, and 76; ¶s [0001-0022] and [0180-0237]; and various working examples). Pharmaceutical compositions comprising the DMAbs are also contemplated (see ¶s [0383-0393]). This teaching does not disclose nucleic acids encoding the anti-EBOV monoclonal DMAb-11. 	Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to prepare DMAb constructs according to Weiner et al. (2017), encoding the broadly neutralizing anti-EBOV mAbs of the ‘943 application, to facilitate the delivery and high-level expression of medically important antibodies. Moreover, Weiner et al. (2017) clearly state that preferred embodiments can include Abs be directed against EBOV (see ¶s [0320-0321]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Applicant failed to provide any arguments, claim amendments, or a TD addressing the rejection.

Claims 1, 3, and 5-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 12, and 13 of copending Application No. 16/966,503. Although the claims at issue are not identical, they are not patentably distinct from each other. The amended claims of the instant application are directed toward a nucleic acid molecule encoding an anti-EBOV mAb designated DMAb-11. SEQ ID NOS.: 9, 27, and 29 correspond to amino acids encoding a DMAb 11 HC/LC fusion protein, HC, and LC, respectively. SEQ ID NOS.: 10, 28, and 30 correspond to the nucleic acids encoding the DMAb HC/LC fusion protein of SEQ ID NO.: 9 and the HC and LC of SEQ ID NOS.: 27 and 29, respectively.  The ‘503 application discloses claims directed toward a DMAb encoding, inter alia, the anti-EBOV mAb DMAb-11 (see SEQ ID NO. 13). This nucleic acid, and the antibody encoded by it, shares 100% genetic identity with the claimed sequence. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Applicant failed to provide any arguments, claim amendments, or a TD addressing the rejection. Accordingly, the rejection is maintained for the reasons of record.

Amended claims 2 and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 12, and 13 of copending Application No. 16/966,503, in view of Weiner et al. (U.S. Pub. No. 2017/0266282 A1, published 21 September 2017, and claiming priority to Prov. Appl. No. 62/086,157, filed 01 December 2014; hereinafter referred to as “Weiner et al. (2017)”). Although the claims at issue are not identical, they are not patentably distinct from each other. The amended claims of the instant application are directed toward a nucleic acid molecule encoding an anti-EBOV mAb designated DMAb-11. SEQ ID NOS.: 9, 27, and 29 correspond to amino acids encoding a DMAb 11 HC/LC fusion protein, HC, and LC, respectively. SEQ ID NOS.: 10, 28, and 30 correspond to the nucleic acids encoding the DMAb HC/LC fusion protein of SEQ ID NO.: 9 and the HC and LC of SEQ ID NOS.: 27 and 29, respectively. In particular the claims require the nucleic acid further encode a cleavage domain (claim 2) and leader sequence (claim 13). Expression vectors (claim 14) and pharmaceutical compositions comprising said nucleic acids are also contemplated (15 and 16).
The ‘503 application discloses claims directed toward a DMAb encoding, inter alia, the anti-EBOV mAb DMAb-11 (see SEQ ID NO. 13). This nucleic acid, and the antibody encoded by it, shares 100% genetic identity with the claimed sequence. The claims do not disclose constructs encoding cleavage domains or leader sequences. Expression vectors and pharmaceutical compositions comprising DMAb-11 are also not disclosed. However, Weiner et al. (2017) provides recombinant nucleic acids that encode synthetic antibodies. Expression constructs were generated that utilize an Ig-E leader sequence, encode a cleavage site, and both the VH and VL regions (e.g., see Figs. 13, 16, 17, 63, 70, and 76; ¶s [0001-0022] and [0180-0237]; and various working examples). Pharmaceutical compositions comprising the DMAbs are also contemplated (see ¶s [0383-0393]). This teaching does not disclose nucleic acids encoding the anti-EBOV monoclonal DMAb-11. 	Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to prepare DMAb constructs according to Weiner et al. (2017), encoding the broadly neutralizing anti-EBOV mAbs of the ‘503 application, to facilitate the delivery and high-level expression of medically important antibodies. Moreover, Weiner et al. (2017) clearly state that preferred embodiments can include Abs be directed against EBOV (see ¶s [0320-0321]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Applicant failed to provide any arguments, claim amendments, or a TD addressing the rejection.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.
Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               07 July, 2022